Mackenzie, P.J.
(dissenting). 1 respectfully dissent.
At issue in this case is whether the condition of plaintiffs foot in 1978 was related to his 1976 injury or was instead caused by aggravation attributable to employment after the 1976 injury. This is a factual dispute, involving the weighing of the evidence, and is a matter exclusively within the appeal board’s prerogative. Const 1963, art 6, § 28; Aquilina v General Motors Corp, 403 Mich 206; 267 NW2d 923 (1978). Once it is admitted that there is competent evidence in the record to support the appeal board’s determination of any factual dispute, judicial review comes to an end. Here, plaintiff concedes that "both doctors 'relate’ plaintiffs complaints to the initial injury in 1976.” Because there is competent evidence to support the appeal board’s determination that the condition of plaintiffs foot in 1978 was a natural progression of the 1976 injury, I would affirm the decision of the wcab.